Citation Nr: 0915940	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-24 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a detached retina of the 
left eye due to surgery at a Department of Veterans Affairs 
(VA) medical center in January 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to May 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
cataract surgery performed at a VA Medical Center in January 
1998.  The case was originally before the Board in May 2007, 
at which time it was remanded for additional development of 
the record.  The Board denied this claim July 2008.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) which, in an Order dated in February 
2009, granted a Joint Motion for an Order Vacating the Board 
Decision and Incorporating the terms of this Remand (Joint 
Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that compensation benefits are warranted 
for a detached retina of the left eye due to cataract surgery 
at a VA facility in January 1998.  He claims that the implant 
was not put in correctly, resulting in the detached retina 
and vision loss.  He also contends that when treated in July 
2000 for iritis, such finding should have been heeded by VA 
doctors as a precursor to the retinal detachment four days 
later.

The record shows that the Veteran underwent surgery at a VA 
facility in January 1998 to remove a cataract from his left 
eye.  The operation report discloses that the Veteran 
complained of pain during the initiation of the 
pacoemulsification procedure and that, accordingly, the 
surgery was converted to an extracapsular cataract approach.  
He was seen in a VA outpatient treatment clinic in August 
2000 and stated that he had lost vision in his left eye.  
Following an evaluation, the assessment was rhegmatogenous 
retinal detachment of the left eye and iritis, secondary to 
anterior chamber intraocular lends of the left eye.  

In October 2003, a VA physician reviewed the claims folder 
and provided an opinion concerning the etiology of the 
Veteran's detached retina of the left eye.  She concluded, 
based on a review of the records, that the retinal detachment 
was likely related to the cataract surgery performed in 
January 1998.  She added, however, that she could not be 
certain that it was related to any errors made during the 
surgery.  

The Joint Motion indicated that this opinion was inadequate, 
and that another one should be obtained.  It was specifically 
noted that another examination was necessary to determine 
whether there was any fault by VA under 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.361 (2008) with respect to the surgery 
and/or in the treatment provided for iritis four days prior 
to the retinal detachment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by an ophthalmologist.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with examination.  Following a review of 
the claims file and examination of the 
Veteran, the examiner is requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
probability or greater) that any 
additional disability, including a 
detached retina in the left eye and 
vision loss, resulted from the left eye 
cataract surgery in January 1998.  If so, 
the examiner should indicate whether 
there was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the treatment.  The 
examiner should also indicate whether any 
additional disability noted was due to an 
event that was not reasonably forseeable.  
The examiner should further indicate 
whether there was a failure to properly 
treat the iritis noted on July 31, 2000 
and whether the treatment or lack thereof 
resulted in the retinal detachment four 
days later in August 2000.  The rationale 
for any opinion expressed should be set 
forth.  

2.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

